DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-19 is the inclusion of the limitation a liquid ejecting head that includes at least one return channel extended in a direction crossing a first direction is connected to at least one descender, and at least one communicating channel connects the other end of the at least one return channel to a second manifold, wherein the at least one return channel having a first and second return channel adjacent each other in a second direction that is orthogonal to a first direction, and wherein the at least one communicating channel having a first communicating channel that connects the first return channel and the second return manifold to the second manifold.    It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2017/0253037) to Kobayashi.  
Regarding Claim 1, Kobayashi teaches a liquid ejecting head (2,Fig. 1(a)) comprising a channel forming body (4, Fig. 5(b)) including a plurality of individual channels (22, 24, 26, Figs. 4 and 5(a)-5(b)), wherein the plurality of individual channels (22, 24, 26) includes: at least one nozzle (8, Fig. 5(b)), at least one pressure chamber (10a, Fig. 5(b)) which is arranged to be apart from the at least one nozzle (8) in a first direction, and at least one descender (10b) communicating the at least one pressure chamber (10a) and the at least one nozzle (8) with each other, and extending in the first direction [Paragraphs 0035-0036, 0054-0055].
Kobayashi fails to teach a first manifold and a second manifold, wherein the plurality of individual channels are connected to the first manifold and the second manifold, wherein the plurality of individual channels includes: at least one nozzle, at least one pressure chamber which is arranged to be apart from the at least one nozzle in a first direction, and which communicates with the first manifold, at least one descender communicating the at least one pressure chamber and the at least one nozzle with each other, and extending in the first direction, at least one return channel extending in a direction crossing the first direction, and having one end connected to the at least one descender, and at least one communicating channel connecting the other end of the at least one return channel to the second manifold; the at least one return channel includes a first return channel and a second return channel which are adjacent to each other in a second direction orthogonal to the first direction; and the at least one communicating channel includes a first communicating channel which connects the first return channel to the second manifold and connects the second return channel to the second manifold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853